Citation Nr: 1009124	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-12 438	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran had active military service from November 1961 to 
May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia.


FINDINGS OF FACT

1.  On July 1, 2009, the Board issued a decision addressing 
the issue of service connection for PTSD.

2.  In January 2010, the Board was notified by the Veteran's 
representative that the appellant had died on May [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the appellant on May [redacted], 2008, prior to 
the issuance of the July 1, 2009, decision, the Board had no 
jurisdiction to adjudicate the merits of his claim and the 
July 1, 2009, Board decision is vacated and the appeal is 
dismissed.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 20.904, 20.1302 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904.

In a July 1, 2009, decision, the Board granted the Veteran's 
claim of service connection for PTSD.  However, in January 
2010, the Board was notified by the Veteran's representative 
that the appellant had died on May [redacted], 2008.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the Veteran 
died before the Board decided the claim on July 1, 2009, the 
Board had no jurisdiction to adjudicate his claim.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Accordingly, the 
Board must vacate its July 1, 2009, decision.  See 38 C.F.R. 
§ 20.904.  

Next, the Board finds that, because the Veteran died during 
the pendency of the appeal and because his claim does not 
survive his death, the merits of the appeal have become moot 
and must be dismissed for lack of jurisdiction.  See 
Zevalkink, supra; 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The July 1, 2009, Board decision addressing the issue of 
service connection for PTSD is vacated and the appeal is 
dismissed.



		
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


